Citation Nr: 1742402	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran had honorable active service from April 1963 to April 1965 and active service under dishonorable conditions from December 1966 to March 1971. 

The Veteran served in the Republic of Vietnam during his period of dishonorable service. 

In March 1979, the Department of Veterans Affairs (VA) determined that eligibility for VA purposes could only be established based on his period of service between April 1963 and April 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2014 decision, the Board denied the Veteran's claim for service connection for prostate cancer.  The Veteran did not appeal this decision. 

2.  Additional evidence associated with the claims file since the September 2014 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer, and does not raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 2014 decision of the Board denying service connection for prostate cancer is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service presumptive service connection is warranted for prostate cancer.  38 C.F.R. § 3.309(e) (2016).  Moreover, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014).  

The Veteran's primary contention is that his current prostate cancer is related to his presumed Agent Orange exposure during service in Vietnam.  The Veteran's service personnel records confirm that he served in Vietnam from April 1967 to April 1968 and from December 1968 to December 1969.  There is current evidence of a diagnosis of prostate cancer; under normal circumstances this would end the analysis in favor of service connection.  However, there are additional factors that caused the Veteran's claim for service connection for prostate cancer to fail.  

Again, service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (emphasis added) (2016). 

Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits.  See 38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2016).  There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the regulatory bars, which are at issue in this appeal, a discharge or release by acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).

The Veteran had honorable active service from April 1963 to April 1965; this period of service is verified by a Form DD 214; however, the evidence establishes that the Veteran served in Europe during this period of active duty, not Vietnam.  To the extent that the Veteran has asserted that he warrants direct service connection for prostate cancer based on his initial period of honorable service, there is absolutely no competent evidence linking his current prostate cancer to this period of qualifying service decades earlier.  

The Veteran's period of active service from December 1966 to March 1971 has been held to be under dishonorable conditions.  A DD 214 shows a period of active duty from December 1966 to September 1968; the character of separation for this period is indicated as being "honorable."  However, this form also indicates that the Veteran was discharged for immediate reenlistment at the time.  He was not eligible for complete discharge in September 1968, so that this is not a complete period of service and the controlling character of discharge is contained in the DD 214 for the following period of service.  The Veteran's initial DD 214 issued for his final period of service shows this period to be from September 1968 to March 1971.  The character of discharge was "under other than honorable conditions."  Supporting service personnel records shows that the Veteran accepted this undesirable discharge to escape trial by general court-martial.  

In April 1977, the DOD Discharge Review Program, reviewed the Veteran's character of discharge and recommended an upgrade to a general discharge.  However, subsequent review by the Discharge Review Board did not affirm the upgrade.  While the Veteran has been issued copies of his DD 214 for his last period of service showing an upgraded character of discharge, the supporting evidence shows that the upgrade was not affirmed by the Discharge Review Board.  Based upon review of this evidence, an April 1979 VA Administrative Decision held that the Veteran's period of active duty from December 1966 to March 1971 was under dishonorable conditions and is a bar to benefits awarded based upon that period of service.  

II.  Current Claim to Reopen

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board denied service connection for prostate cancer in September 2014.  The Veteran did not appeal the Board's decision.  Therefore, that decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  

At the time of the September 2014 Board decision, all of the evidence and arguments recapped in section I above were considered and service connection was denied.  

Within weeks of the September 2014 Board decision, the Veteran submitted a written statement which generally claimed entitlement to service connection for prostate cancer and asserted that he received a general discharge, not a dishonorable one.  Subsequently, he has also asserted that his period of service from December 1966 to September 1968, during which he had his first tour of duty in Vietnam, should be considered honorable service and should not be combined with his final period of service.  He has also submitted copies of discharge papers, showing a general discharge, issued pursuant to the Discharge Review Board but which were not affirmed by the Discharge Review Board.  Simply put, the evidence received since the September 2014 Board decision is copies of records already considered and written statements which merely repeat prior assertions which are essentially identical to his assertions which were previously considered by the Board; they do not constitute new and material evidence sufficient to reopen the claim.  Moray v. Brown, 5 Vet. App. 211 (1993); Chavarria v. Brown, 5 Vet. App. 468 (1993).  None of this evidence properly challenges the findings from the Discharge Review Board, or the 1979 VA Administrative decision that establishes that the Veteran's period of service from December 1966 to March 1971 was under dishonorable conditions and is a bar to benefits related to that period of service.  

In sum, the additional evidence obtained since September 2014 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claim for service connection, and does not raise a reasonable possibility of substantiating the claim.  Rather, the evidence is cumulative of that already of record and considered in the prior Board decision.  As the evidence submitted is not new and material, the claim for service connection for prostate cancer is not reopened, and the current appeal must be denied on that basis. 

As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
ORDER

New and material evidence not having been submitted to reopen a claim for entitlement to service connection prostate cancer, that benefit remains denied.



____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


